Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Due to Applicant’s amended language and further consideration of Applicant’s arguments, rejections under 35 USC 101 and 35 USC 112 have been withdrawn.  Claims 1-4, 7-11 & 14 remain pending in this application.  Applicant's submission filed on 22 February 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (USPG Pub No. 20140369602A1; Meier hereinafter) in view of Yu et al (US Patent No. 9628499B1; Yu hereinafter) further in view of Bidlack et al (USPG Pub No. 20120278349A1; Bidlack hereinafter).

As for Claim 1, Meier teaches A method for identifying and noting one or more discrepancies between a first dataset and a second dataset on a computer, having a processor with a display and user input, each of said datasets having data arranged in columns and rows and wherein each column has a column header, said method comprising the steps of: 
(a)    associating, by said processor, column headers in said first dataset with column headers in said second dataset to permit columns of data in said first dataset to be compared with correspondingly pertinent columns of data in said second dataset (Meier; see Fig. 1 & 2; see pp. [0029-0030]; e.g., paragraphs [0029-0030] and corresponding Figures 1 & 2 provide information arranged as tabular information in the form of a table having rows and columns, with columns having header information {i.e. “SUBJ NO.”, “GRD”}. Figure 2 is an example of an output associated with an OCR’d version of a document having corresponding rows and columns of a table with The information from table 20 has been extracted by the system of the present invention as explained below and mapped to a table having a structure and header information arrangement that the user desires”); and
(b)    applying, by said processor, fuzzy logic to determine whether to associate a label in any one row of said first dataset 1) to labels in any other row of said first dataset; and (2) to labels in any row of said second dataset (see pp. [0047-0048]; e.g., the reference of Meier teaches of utilizing “Fuzzy string searching”, also termed approximate string matching, which is a technique of finding strings that match a pattern approximately, rather than exactly.  An edit distance is also taught within the cited reference, which is the edit distance between two strings of characters generally referring to the Levenshtein distance.  Additionally, paragraph [0048] teaches that at least a “table header detection module” is used to examine the data in the column beneath the possible header to determine if the format of the content of the cells in the content cell line {i.e. rows of data} would be consistent with the possible header, and the possible header string is examined to see if it is consistent with the format of the column content.  As stated within the provided example of paragraph [0048], “...if the possible header string found was "GRD" and the content of the column beneath contained "A+", "B" and "F", table header detection module 160 would have high confidence that the header "GRD" was associated with GRADES in the output table and that the format of the column content was consistent with a letter grade”, thus, fuzzy logic is used for the association of one or more labels, such as “GRD”, with a dataset of grades {i.e. “A+”, “B”, “F”}).
(c)    permitting said processor to generate a column of a calculated parameter based on first and second datasets to form a pertinent column of numeric data in said first dataset and a correspondingly pertinent column of numeric data in said second dataset”, “(d)    summing, by said processor, said pertinent column of numeric data in said first dataset to forma first sum and summing said correspondingly pertinent column of numeric data in said second dataset to form a second sum only if the label in each row of said pertinent column of numeric data and the label in each row of said correspondingly pertinent column of numeric data are determined to be associated”, “(e)    displaying on said display, by said processor, only the pertinent column of numeric data of said first dataset along with the correspondingly pertinent numeric data of said second dataset for an associated label wherein said First and second sum do not equal, said displayed pertinent column of numeric data of said First dataset and said correspondingly pertinent column of numeric data of said second dataset for the associated label defining the one or more discrepancies”, “(f)    wherein said displayed pertinent column of numeric data of said first dataset comprises a first number of rows of numeric data and said displayed correspondingly pertinent column of numeric data of said second dataset comprises a second number of rows of numeric data and wherein said first number and said second number are unequal, said processor summing the first number of rows and summing the second number of rows in different combinations to determined if said first sum and said second sum can be made equal to resolve said one or more discrepancies”, “(g)    permitting a user to enter comments about said displayed one or more discrepancies using said user input”, and “(h) said processor saving steps (a)-(c) to permit said processor to reproduce at least said association of column headers and said association of labels for identifying one or more discrepancies in other data between said first and second datasets”.
The reference of Yu recites the limitations of, “(c)    permitting said processor to generate a column of a calculated parameter based on first and second datasets to form a pertinent column of numeric data in said first dataset and a correspondingly pertinent column of numeric data in said second dataset” (see col. 2, lines 5-16, 39-45; col. 3, lines 13-23; col. 8, lines 4-26; e.g., the reference of Yu serves as an enhancement to the teachings of Meier by teaching of applying one or more of a plurality of constraints used for processing one or more of a set of values, as well as the use of different parametrized functions, such as an exponential function, for the detection of anomalies corresponding to a sample in a set of data whose values exceeds a number of estimated standard deviations from an estimated mean.  The application of a plurality of constraints and/or the application of different parametrized functions on at least a first and second sequence of numbers to generate a “buffer” for the discovery of anomalies is equivalent in function to Applicant’s generation of a column of a calculated parameter for first and second sequences of numbers.  As stated within the text of column 2, lines 5-16, 39-45 & column 3, lines 13-23, a sequence of first sum values and sequence of second sum values are compared for the determination of changes {i.e. change points} and/or the likelihood of those changes being anomalies, which are appended to a respective ‘buffer” after being computed for at least the first and second sum values, considered equivalent to applicant’s claimed ;
“(d)    summing, by said processor, said pertinent column of numeric data in said first dataset to form a first sum and summing said correspondingly pertinent column of numeric data in said second dataset to form a second sum only if the label in each row of said pertinent column of numeric data and the label in each row of said correspondingly pertinent column of numeric data are determined to be associated” (see col. 3, lines 24-38; col. 13, lines 27-45; e.g., the reference of Yu teaches of selecting a minimum number of samples in a segment, appending “L” consecutive likelihoods to a buffer, where a sequence first sum values of the likelihoods in the “buffer” is computed, and a sequence of second sum values is obtained in order to determine a “change point” in the buffer based on a comparison between the first and second sum values. {i.e. col. 2, lines 5-16}.  Additionally and/or optionally, the sequence of first sum values is based on a cumulative sum sequence of the likelihoods in the buffer, and the sequence of second sum values is based on a cumulative sum sequence of randomly reordered likelihoods in the buffer, where the buffer is considered equivalent to Applicant’s pertinent column of numeric data corresponding to a first and second sum value being compared for the detection of one or more “change points”.  As discussed within this communication, Meier has been utilized for the detection of associated “labels” using fuzzy logic techniques for in order to locate associated data between at least a first and second set of data values having corresponding column headers); 
(e)    displaying on said display, by said processor, only the pertinent column of numeric data of said first dataset along with the correspondingly pertinent numeric data of said second dataset for an associated label wherein said first and second sum do not equal, said displayed pertinent column of numeric data of said First dataset and said correspondingly pertinent column of numeric data of said second dataset for the associated label defining the one or more discrepancies” (see col. 13, lines 40-45; e.g., Column 13, lines 40-45 and column 15, lines 22-56 teach of identifying samples within the buffer that may have a detected “change point” indicative of an anomaly/discrepancy and removing samples preceding the change point from the buffer before appending the next samples of the likelihood sequence to the buffer.  Figures 7A-B and its corresponding text of column 19, lines 34-67 through column 20, lines 1-33, provide illustration of the display for the detection of “change points”/anomalies corresponding to identified likelihood change points in a corresponding likelihood sequence using at least an “anomaly detector” component.   Cyclic patterns are subtracted from one or more signals to produce a residual signal, where the two are compared for differences and locations of change points); and
 	“(f)    wherein said displayed pertinent column of numeric data of said first dataset comprises a first number of rows of numeric data and said displayed correspondingly pertinent column of numeric data of said second dataset comprises a second number of rows of numeric data and wherein said first number and said second number are unequal, said processor summing the first number of rows and summing the second number of rows in different combinations to determined if said first sum and said second sum can be made equal to resolve said one or more discrepancies” (see 
The combined reference of Meier and Yu are considered analogous art for being within the same field of endeavor, which is the detecting of an anomaly in a signal and the extraction of relevant data in documents having columnar data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of one or more columns based on compared datasets involving the discovery of anomalies, as taught by Yu, with the method of Meier because systems and methods to accurately detect anomalies would therefore be of great benefit in data analysis. (Yu; col. 1, lines 30-43)
The combined reference of Meier and Yu do not appear to explicitly recite the amended limitations of, “(g)    permitting a user to enter comments about said displayed one or more discrepancies using said user input” and “(h) said processor saving steps (a)-(c) to permit said processor to reproduce at least said association of column headers and said association of labels for identifying one or more discrepancies in other data between said first and second datasets”.
“(g)    permitting a user to enter comments about said displayed one or more discrepancies using said user input” (see fig. 8A; see pp. [0188-0191]; e.g., the reference of Bidlack serves as an enhancement to the teachings of Meier and Yu by discussing a “customer relationship management system (CRM)” system, such as the use of “CleanCRM”, which works with one or more of an “Archived Batch Data Set” information in a grid or tabular format, and allows for the cleansing of data using a task selection mechanism of one or more screens {i.e. Welcome Screen 805}. The “Archived Batch Data Set” contains information such as a number of unprocessed data records, and any notes the user committed during a ran CleanCRM session.  According to paragraph [0191], the “Welcome Screen” enables a user to comment or create a note about the run of the CleanCRM session the user wishes to save, considered equivalent to Applicant’s claimed limitation); and 
“(h) said processor saving steps (a)-(c) to permit said processor to reproduce at least said association of column headers and said association of labels for identifying one or more discrepancies in other data between said first and second datasets” (see pp. [0191]; e.g., the reference of Bidlack teaches of the “Welcome Screen” enabling a user to use a previously saved session, as sessions may be stored in a file, and comprise the saved session, connector, task and entity under which the session was saved, reading on Applicant’s claimed limitation, as a ran CRM session on at least an “Archived Batch Data Set” can be reused for the determination of one or more differences between first and second data sets of information {i.e. pp. [0110-0113]}). 
The combined reference of Meier, Yu and Bidlack are considered analogous art for being within the same field of endeavor, which is the detecting of an anomaly in a 

As for Claim 2, Meier teaches, wherein said step of associating column headers comprises identifying column headers in said first dataset that have the same sequence of alphanumeric characters in column headers in said second dataset (see pp. [0045-0049] e.g., the reference of Meier, at least within the cited paragraphs, provides teachings for at least a “table header detection module”, which searches for header words that typically appear at the top of a table, and applies fuzzy string searching with regards to edit distance and N-gram approaches for locating header words, with an N-gram being a contiguous sequence of n items from a given sequence of text or speech.  The “table header detection module” is used to filter estimated column types calculated on the basis of string formats.  Paragraph [0049] teaches of the table header detection module using, from “learn sets”, a predefined set of header strings containing commonly found headers for localizing headers, and associated with a respective column identifier header used in the table of extracted data {i.e. “Grade”, “Grades”, “GRD.” and “GRD:”}.  As stated, “...  the strings "Grade" "Grades" and "GRD." or "GRD:" would be learned and converted into an established format such as "Grade" in the output table containing the extracted data”, thus, identifying column headers, and matching the identified column headers with predefined header strings for the association of corresponding datasets between a first and second table having corresponding column headers, further illustrated between Figures 1 & 2). 

As for Claim 3, Meier teaches, wherein said step of associating column headers comprises identifying column headers in said First dataset that have abbreviations of alphanumeric characters in column headers in said second dataset (see pp. [0049]; e.g., paragraph [0049], as stated above, teaches of the table header detection module using, from “learn sets”, a predefined set of header strings containing commonly found headers for localizing headers, and associated with a respective column identifier header used in the table of extracted data {i.e. “Grade”, “Grades”, “GRD.” and “GRD:”}, where abbreviations such as “GRD.” And “GRD:” are recognized, associated and converted into an established format such as “Grade” in an output table containing extracted data, thus, identifying column headers, and matching the identified column headers with predefined header strings for the association of corresponding datasets between a first and second table having corresponding column headers, further illustrated between Figures 1 & 2).

As for Claim 4, Meier teaches, wherein said step of applying fuzzy logic comprises applying letter transpositions to determine whether to associate the label in any one row of said first dataset to the labels in any other row of said first dataset and to the labels in any rows of said second dataset (see pp. [0047]; e.g., the reference of Meier teaches of utilizing “Fuzzy string searching”, also termed approximate string matching, which is a technique of finding strings that match a pattern approximately, rather than exactly). 
As for Claim 7, Meier teaches, wherein said step of applying fuzzy logic comprises utilizing an algorithm that calculates a Levenshtein Distance between two sets of text in labels being compared (see pp. [0047]; e.g., the reference of Meier teaches of utilizing “Fuzzy string searching”, also termed approximate string matching, which is a technique of finding strings that match a pattern approximately, rather than exactly.  An edit distance is also taught within the cited reference, which is the edit distance between two strings of characters generally referring to the Levenshtein distance, reading on Applicant’s claimed limitation). 


Claims 8-11 & 14 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the method of Claims 1-4 & 7, respectively.  Accordingly, Claims 8-11 & 14 are rejected for substantially the same reasons as presented above for Claims 1-4 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Lin: see Fig. 1; see col. 4, lines 12-41; e.g., method for implementation integrating hardware and software components).




Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1-5, 7-12 & 14 under 35 USC 103 have been fully considered and are persuasive in-part, as the Lin and Mennie references have been withdrawn from consideration, and the Yu et al reference has been maintained.   
However, upon further consideration, a new ground(s) of rejection is made in view of Meier et al (USPG Pub No. 20140369602A1) and Bidlack et al (USPG Pub No. 20120278349A1 in addressing Applicant’s amended limitations.  Applicant’s newly amended claimset has necessitated the new grounds of rejection set forth above.  


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**Buisson et al (USPG Pub No. 20190171704) teaches heuristic domain targeted table detection and extraction technique.
	**Lewis et al (USPG Pub No. 20130275451) teaches systems and methods for contract assurance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHEEM HOFFLER/
Examiner
Art Unit 2156



/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156